Exhibit 10.3

 

Schedule

 

Following is the Amendment to the

Restricted Stock Agreement for Christopher J. Kearney.

 

Amendments were also executed by each of the executives listed in the chart
below. Each Amendment is identical to the following Amendment in all respects
other than the parties thereto. Pursuant to Instruction 2 to Item 601 of
Regulation S-K, only the Agreement with Mr. Kearney is being filed, together
with the following schedule setting forth the names of the parties to the other
Agreements.

 

 

Robert B. Foreman

Thomas J. Riordan

Patrick O’Leary

Don L. Canterna

David A. Kowalski

Kevin L. Lilly (Mr. Kearney signed on behalf of the Company)

 

 

Amendment to Restricted Stock Agreement

Regarding Performance Measurement Periods

 

 

This shall constitute an amendment to the Restricted Stock Agreement —  2006
Award dated January 3, 2006 (the “Agreement”) between Christopher J. Kearney
(the “Executive”) and SPX Corporation (“SPX”) pursuant to Section 9.2 of the SPX
Corporation 2002 Stock Compensation Plan, and shall be effective as the date set
forth below.

 

WHEREAS, the Agreement specifies performance measurement periods upon which
vesting of each of the three tranches of the grant in connection with the 2006
Award is determined; and

 

WHEREAS, the performance measurement periods as specified in the Agreement do
not fully incorporate the cumulative vesting opportunity previously approved by
the Compensation Committee of the Board of Directors;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

Section 4 specifies the following measurement dates and periods:

 

 

Measurement Date

 

Measurement Period

 

 

 

Tranche 1:

 

 

December 31, 2006

 

January 1, 2006 through December 31, 2006

December 31, 2007

 

January 1, 2006 through December 31, 2007

December 31, 2008

 

January 1, 2006 through December 31, 2008

 

 

 

Tranche 2:

 

 

December 31, 2007

 

January 1, 2007 through December 31, 2007

December 31, 2008

 

January 1, 2007 through December 31, 2008

 

 

 

Tranche 3:

 

 

December 31, 2008

 

January 1, 2008 through December 31, 2008

 

Those measurement dates and periods are superseded and replaced in their
entirety with the following:

 

Measurement Date

 

Measurement Period

 

 

 

Tranche 1:

 

 

December 31, 2006

 

January 1, 2006 through December 31, 2006

December 31, 2007

 

January 1, 2006 through December 31, 2007

December 31, 2008

 

January 1, 2006 through December 31, 2008

 

 

 

Tranche 2:

 

 

December 31, 2007

 

January 1, 2007 through December 31, 2007

December 31, 2007

 

January 1, 2006 through December 31, 2007

December 31, 2008

 

January 1, 2006 through December 31, 2008

 

 

 

Tranche 3:

 

 

December 31, 2008

 

January 1, 2008 through December 31, 2008

December 31, 2008

 

January 1, 2006 through December 31, 2008

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.

 

EXECUTIVE ACCEPTANCE

SPX CORPORATION

 

 

 

 

  /S/ Christopher J. Kearney

 

By:

/s/ Kevin L. Lilly

 

 

 

Kevin L. Lilly

 

 

 

Its:

Vice President, Secretary

 

 

and General Counsel

 

 

 

Date:

  February 24, 2006

 

 

--------------------------------------------------------------------------------

 